DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/8/22.  Claims 1, 10, and 11 are amended.  Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0321039 A1 to Howe (hereinafter “Howe ‘039”) in view of US Publication No. 2017/0128779 A1 to Howe et al. (hereinafter “Howe ‘779”).

	Concerning claim 1, Howe discloses a measurement method executed by a processor included in a computer (paragraph [0118], [0121]), the measurement method comprising: 
acquiring scan data indicating a distance to a dent region generated in a bed portion of a trampoline and a direction of the dent region (Fig. 1, paragraphs [0066]-[0071], [0133]-[0136] – sensors acquire scan data indicating a distance to a dent region in a bed of a trampoline and substantially parallel to the mat); 

calculating a landing position of a player of a trampoline competition on the bed portion based on the specified center position (paragraphs [0102]-[0106], [0112]-[0115] – landing position of user is determined based on center of mat).
Howe ‘039 lacks specifically disclosing, however, Howe ‘779 discloses acquiring scan data indicating a distance to a dent region generated in a bed portion of a trampoline and a direction of the dent region based on a time period from emission of the laser light to reception of reflected light from the dent region, the laser light being emitted and received by a laser scanner device arranged below the bed portion (paragraphs [0092]-[0094], [0106], [0107] – dent region is determined based on a time period and array of lasers is directed to an array of photodiodes (i.e., laser light being emitted and received by a laser scanner device arranged below the bed portion)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lasers as disclosed by Howe ‘779 in the system of Howe ‘039 because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Concerning claim 2, Howe ‘039 discloses wherein the specifying includes specifying the center position of the dent region by calculating a shape of a cross section of the dent region based on the acquired scan data (Fig. 6, Fig. 9, paragraphs [0066]-[0071], [0132]-[0136] – center position is determined by a cross section of the dent region)



Concerning claim 4, Howe ‘039 discloses further comprising determining whether the player of the trampoline competition is in a non-jumping state by determining whether a position on a two-dimensional coordinate plane of the acquired scan data is included in the bed portion (paragraph [0021], [0122]).

Concerning claim 5, Howe ‘039 discloses wherein the calculating the shape of the cross section includes fitting a circular shape to each position on the two-dimensional coordinate plane of the acquired scan data for one time of scanning (Fig. 6, Fig. 9, paragraphs [0066]-[0071], [0132]-[0136]).

Concerning claim 6, Howe ‘039 discloses wherein the calculating the landing position includes averaging respective center positions of a plurality of cross sections calculated by performing scanning with the sensors a plurality of times while the player is in the non-jumping state (Fig. 6, Fig. 9, paragraphs [0066]-[0071], [0132]-[0136]).  Howe ‘039 lacks specifically disclosing, however, Howe ‘779 discloses performing scanning with the laser light (paragraphs [0106], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lasers as disclosed by Howe ‘779 in the system of Howe ‘039 because a 

Concerning claim 7, Howe ‘039 discloses further comprising calculating a non-jump time of the player using the number of times of scanning with the sensor while the player is in the non-jumping state (paragraph [0021], [0122]). Howe ‘039 lacks specifically disclosing, however, Howe ‘779 discloses scanning with the laser light (paragraphs [0106], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lasers as disclosed by Howe ‘779 in the system of Howe ‘039 because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Concerning claim 8, Howe ‘039 discloses further comprising calculating a total jump time of the player by subtracting each non- jump time calculated when the player transitions to the non-jumping state from a play time of the player (paragraphs [0019], [0023]).

Concerning claim 9, Howe ‘039 discloses wherein the calculating the total jump time includes further subtracting a time according to a distance between the bed portion and a scan surface scanned with the sensors from the play time of the player 

Concerning claim 10, see the rejection of claim 1.

Concerning claim 11, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the arguments are based on the newly amended subject  matter which has been addressed with additional citations and explanation in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715